Citation Nr: 1325286	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  11-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder.


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's claim for service connection for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered to be within the scope of the filed claim). 


FINDING OF FACT

It is at least as likely as not that the currently diagnosed psychiatric disabilities of PTSD, major depressive disorder, and panic disorder, are the result of the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f); see also 75 Fed. Reg. 39,843 (2010). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran asserts that he has psychiatric disorders, specifically PTSD, as a result of his military service while he was stationed in Germany.  The Veteran stated that he was installing communication lines "between Czechoslovakia and Germany", and he feared for his life because they could have been hurt, shot, or cut since "the Russians of East Germany" did not want communication lines installed.  The Veteran described an incident along this border when a fellow soldier on guard duty stepped off the side of the road and a Russian soldier slit his throat because the solider was on the Russian side.  As a result, the Veteran stated he has been haunted by the incident and has suffered from nightmares ever since.  

As an initial matter, the Board notes the Veteran's service treatment records do not show that he reported psychiatric symptoms or that a psychiatric disorder was diagnosed in service.  The Veteran's DD Form 214 lists his military occupational specialty as a lineman and indicates he is an overseas returnee.

Post-service, the Veteran submitted a November 2008 psychiatric evaluation from Dr. Jabbour, his private physician.  During this evaluation, the Veteran consistently recounted his stressors to Dr. Jabbour.  Dr. Jabbour provided diagnoses of PTSD, major depressive disorder, panic disorder, and alcohol dependence in a specified remission.  Significantly, Dr. Jabbour determined that the Veteran suffered from stress related to his service at the "war zone."  

The Veteran also submitted February and June 2009 treatment records from Dr. Jabbour showing his continued psychiatric treatment.  In this case, an October 2009 Memorandum from the Joint Service Records Research Center (JSRRC) Coordinator determined there was insufficient evidence to corroborate the Veteran's stressors.  However, the Board finds, after resolving any benefit of the doubt in favor of the Veteran, that the lay evidence establishes the reported stressor event occurred.  The Veteran has consistently recounted his stressors, first during the November 2008 psychiatric evaluation by his private physician, and again to VA on a February 2009 Statement in Support of Claim.  As such, the record does not reflect discrepancies or inconsistencies to discredit the Veteran's allegations.  See, c.f., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).

Moreover, the Veteran's submitted a November 2008 buddy statement from a fellow soldier that corroborates his reported stressor.  This statement confirms the nature and details of the stressor incident as described by the Veteran.  The Board finds this statement to be especially probative because this soldier served with the Veteran at the time of the incident.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

The evidence, including the Veteran's statements of record, the November 2008 buddy statement, and the November 2008 psychiatric evaluation, credibly establish the occurrence of the stressor event.  Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records need only imply the Veteran's participation (e.g., to not controvert the Veteran's assertion that he was present when the events the records establish that his unit experienced occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-9 (2002).  

The Board finds that after resolving any benefit of the doubt in favor of the Veteran, the evidence corroborates the Veteran's in-service incident related to his current psychiatric disability.  Thus, the Board finds that the totality of the evidence supports finding the Veteran's current psychiatric disorders are related to service.  In short, the Veteran has a diagnosis of PTSD, major depressive disorder, and panic disorder associated with events that are reasonably verified to have occurred during his period of military service.  


For these reasons the Board finds that the competent and probative evidence of record establishes that the Veteran is entitled to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder, is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


